 


110 HR 6686 IH: Combat Operations and Medical Benefit Authorization for our Troops Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6686 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. McNerney (for himself, Mr. Brady of Pennsylvania, Mr. Hall of New York, and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to increase the maximum monthly rate for the military special pay known as hostile fire pay, imminent danger pay, or hazardous duty pay, to increase the maximum monthly rate for the family separation allowance paid to deployed members of the Armed Forces, and to increase other special and incentive pays to recognize the service of members of the Armed Forces and encourage recruitment and retention. 
 

1.Short titleThis Act may be cited as the Combat Operations and Medical Benefit Authorization for our Troops Act of 2008 or the COMBAT Act. 
2.Increase in certain special and incentives pays and increase in family separation allowance 
(a)Duty subject to hostile fire or imminent danger or hazardous duty pay 
(1)Hazardous duty paySection 301 of title 37, United States Code, is amended— 
(A)in the tables in subsections (b) and (c)(2)(A), by increasing each dollar amount by $50; and 
(B)in subsection (c)(1)— 
(i)by striking $150 and inserting $200; and 
(ii)by striking $225 and inserting $275.  
(2)Hostile fire pay or imminent danger paySection 310(a) of such title is amended by striking the rate of $225 and inserting the maximum rate of $600 ($350 in the case of duty described in paragraph (2)(D)). 
(3)Consolidated hazardous duty pay authoritySection 351(b) of such title is amended— 
(A)in paragraph (1), by striking $450 and inserting $600; 
(B)in paragraph (2), by striking $250 and inserting $300; and 
(C)in paragraph (3), by striking $250 and inserting $350. 
(b)Special pay for psychologistsSection 302c of such title is amended— 
(1)by striking subsection (b) and inserting the following new subsection: 
 
(b)Rate of Special PayThe rate of special pay to which an officer is entitled pursuant to subsection (a) shall be— 
 (1) $4,000 per year, if the officer has less than 10 years of creditable service;  
 (2) $5,000 per year, if the officer has at least 10 but less than 12 years of creditable service;  
 (3) $6,000 per year, if the officer has at least 12 but less than 14 years of creditable service;  
 (4) $8,000 per year, if the officer has at least 14 but less than 18 years of creditable service; or  
 (5) $10,000 per year, if the officer has 18 or more years of creditable service. ; and 
(2)in subsection (d)— 
(A)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively; 
(B)by striking the rates specified in subsection (b) and inserting the rates specified in paragraph (2); 
(C)by inserting (1) before The Secretary; and 
(D)by adding at the end the following new paragraph: 
 
(2)The rate of special pay to which an officer is entitled pursuant to paragraph (1) shall be— 
(A)$2,000 per year, if the officer has less than 10 years of creditable service; 
(B)$2,500 per year, if the officer has at least 10 but less than 12 years of creditable service; 
(C)$3,000 per year, if the officer has at least 12 but less than 14 years of creditable service; 
(D)$4,000 per year, if the officer has at least 14 but less than 18 years of creditable service; or 
(E)$5,000 per year, if the officer has 18 or more years of creditable service.. 
(c)Special pay for service as member of Weapons of Mass Destruction Civil Support TeamSection 305b(b) of such title is amended by striking $150 and inserting $300. 
(d)Special pay or bonus for members extending duty at designated locations overseasSection 314(b) of such title is amended— 
(1)in paragraph (1), by striking $80 per month and inserting $200 per month; and 
(2)in paragraph (2), by striking $2,000 per year and inserting $3,000 per year. 
(e)Special pay for special warfare officers extending period of active dutySection 318(d) of such title is amended by striking $15,000 for each year and inserting $20,000 for each year. 
(f)Combat-related injury rehabilitation paySection 328(d) of such title is amended by striking $430 and inserting $600. 
(g)Family separation allowanceSection 427(a) of such title is amended by striking $250 and inserting $450. 
 
